Whitfield, C. J.,
delivered the opinion of the court.
In the light of the agreed facts in this case we think there was an equitable assignment, in presentí, of forty per centum of the amount of the judgment to be obtained. Harris was insolvent, and his attorneys knew this, and did not look to him at all, but solely to this forty per centum thus assigned. The appellee could only ask to have Harris’ interest in the judgment set off, not the forty per centum assigned. Counsel for appellee look too narrowly to parts of the contract, £ ‘ agreed to give, ’ ’ etc. The whole contract and its environment must be looked to if we would ascertain the real intention as to assignment. So, looking at the whole case, we are unable to concur with the learned chancellor below.
The principles of law applicable, and the authorities in which *622they may be found, on both sides are so admirably set forth by the respective counsel for appellant and appellee that we direct their briefs to be published in full as models of excellence as supreme court briefs.

Decree reversed and cause remxmded to be proceeded with in accordance with this opinion.